Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election
Applicant’s election without traverse of Group I, claims 1-12 in the reply filed on September 8, 2022 is acknowledged.

				Claim Interpretation
Certain terms used in the present claims are being interpreted as follows:
a) The term “grade powder” as used in the present claims is being interpreted as referring to an alloy powder in which a component is a metal carbide.  If this interpretation is incorrect, Applicant should indicate the correct interpretation of this term in response to this Office Action, and indicate where such an interpretation finds support in the specification as originally filed.
          b) The instant claims are directed to compositions but include references to process limitations, e.g. “electrochemically processed sintered” carbide scrap.  It is well-settled that a product-by-process claim defines a product.  If the product in a product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process; see In re Thorpe (227 USPQ 964, Fed.Cir. 1985).  The burden then shifts to Applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product; see In re Marosi (218 USPQ 289, Fed.Cir. 1983).  
				Rejections – 35 U.S.C. 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Applicant’s admitted prior art (AAPA).
The sole component required to be present in the instant claims is electrochemically processed sintered carbide scrap.  On page 4, lines 28-29 of the present specification, Applicant indicates that such a component was commercially available at the time of filing of the present application.  Thus, the claimed invention is held to be “on sale, or otherwise available to the public” as of the critical date.

Claims 1-3 and 6-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ghandehari et al. (U.S. Patent 4,234,333).
Ghandehari discloses powder compositions comprising electrochemically processed WC-Co cemented carbides, i.e. “electrochemically processed sintered carbide scrap” as claimed.  The prior art scrap comprises tungsten carbide, and in at least Example 7 therein further comprises carbides of titanium and tantalum, in accord with instant claims 2 and 3.  Ghandehari Table V discloses components including amounts of scrap as recited in instant claims 6-8.  Ghandehari prepares powders including WC and 6 and 7% Co (i.e. a binder) in accord with claims 9-10; see Table VI of Ghandehari.  Thus the disclosure of Ghandehari et al. is held to anticipate the claimed invention.

Claims 1, 2 and 6-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mehrotra et al. (US 2015/0139872).
Mehrotra discloses compositions formed by electrochemically processing cemented tungsten carbide materials that further contain amounts of a cobalt binder, i.e. “electrochemically processed sintered carbide scrap” as recited in instant claims 1 and 2.  Table I of Mehrotra indicates specific percentages as recited in instant claims 6 and 7, and the “99.9” % at the end of that table is considered equivalent to a composition that “consists essentially of” that scrap as recited in instant claim 8.  The final products contain amounts of cobalt (a binder) as required by instant claims 9 and 10; see Tables II-VI of Mehrotra.  Thus, the disclosure of Mehrotra et al. is held to anticipate the claimed invention.

			Rejections – 35 U.S.C. 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Ghnadehari et al. or Mehrotra et al.
Neither Ghandehari nor Mehrotra, discussed in items 6 and 7 supra, specify the particle size of the material produced in their respective disclosures as required by the instant claims.  However, Ghandehari and Mehrotra are directed to producing substantially the same material as that of the present invention, using substantially the same method.  It is therefore a reasonable assumption that any physical characteristics of that material (such as particle size) would likewise be the same or nearly so in both the prior art and the claimed invention.  Thus, the disclosures of Ghandehari et al. or Mehrotra et al. are held to create a prima facie case of obviousness of a composition as presently claimed.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Ghandehari et al. or Mehrotra et al., either of which in view of Hartline et al. (U.S. Patent 3,953,194).
Ghandehari and Mehrotra, discussed supra, do not disclose the presence of a virgin carbide powder in conjunction with the reclaimed carbide scrap powder.  Hartline indicates it was known in the art, at the time of filing of the present invention, to mix a reclaimed carbide powder with virgin material; see the paragraph overlapping columns 3-4 of Hartline.  Hartline further discloses advantages of doing so, e.g. lower cost while being able to produce products meeting all specifications of the virgin material.  Thus, the disclosures of Ghandehari et al. or Mehrotra et al., combined with that of Hartline et al., would have rendered an invention as presently claimed obvious to one of ordinary skill in the art.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Ghandehari et al. or Mehrotra et al., either of which in view of any of Yaginuma et al. (U.S. Patent 6,852,304), Ito et al. (US 2012/0328506) or Hedin et al. (US 2015/0063930).
Ghandehari and Mehrotra, discussed supra, do not specify the present of zinc processed or ammonium paratungstate processed scrap as required by the instant claim.  The secondary references indicate it was known in the art, at the time of filing of the present invention, to produce reclaimed sintered carbide by processing with APT (see Yaginuma col. 2, Il. 35-50 or Ito para. [0002-0004]) or with zinc (see Hedin para. 0014-0015]). Based on these disclosures of Yaginuma, Ito and/or Hedin, it would have been an obvious expedient for one of ordinary skill in the art, seeking a useful carbide powder composition, to incorporate the APT processed material of Yaginuma et al. or Ito et al. and/or the zinc processed material of Hedin et al. into the material as disclosed by Ghandehari et al. or Mehrotra et al.

			Additional Prior Art
The remainder of the art cited on the attached PTO-892 and SB/08 forms is of interest.  This art is held to be no more relevant to the claimed invention than the art as applied in the rejections supra.



							
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE WYSZOMIERSKI whose telephone number is (571) 272-1252. The examiner can normally be reached on Monday thru Friday from 8:30 am to 5:00 pm Eastern time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks, can be reached on 571-272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


/GEORGE WYSZOMIERSKI/           Primary Examiner, Art Unit 1733                                                                                                                                                                                             	October 13, 2022